IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   April 26, 2011 Session

         GEORGE ARTHUR LEE SMITH v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Hamblen County
                        No. 09CR113     John Dugger, Judge


              No. E2010-00488-CCA-R3-PC-FILED-JANUARY 30, 2012


Petitioner, George Arthur Lee Smith, appeals from the Hamblen County Criminal Court’s
denial of his petition for post-conviction relief, in which he alleged that he received the
ineffective assistance of counsel at trial. Specifically, Petitioner argues that trial counsel was
ineffective for the following reasons: 1) for failing to move to suppress a recorded
conversation between Petitioner and a co-defendant; 2) for failing to argue at trial the
forfeiture by wrongdoing exception to hearsay as rebuttal to the State’s theory of motive; 3)
for failing to call Petitioner’s mother and stepfather as witnesses at trial; 4) for failing to
move to strike the testimony of Petitioner’s sister at trial; 5) for failing to request a jury
instruction regarding corroboration of accomplice testimony; 6) for failing to request a
limiting instruction concerning evidence of Petitioner’s prior bad acts; 7) for failing to assert
intoxication as a defense; and 8) for failing to object to improper comments by the prosecutor
during voir dire and closing argument. Petitioner also contends that the post-conviction court
erred by not allowing hearsay testimony from Petitioner’s mother at the post-conviction
hearing. After a careful review of the record, we affirm the judgment of the post-conviction
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS, J., joined. D AVID H. W ELLES, S P.J., not participating.

George Arthur Lee Smith, Pro Se, Wartburg, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney
General; C. Berkeley Bell, Jr., District Attorney General; and Victor J. Vaughn, Assistant
District Attorney General, for the appellee, the State of Tennessee.
                                        OPINION

Facts

       Petitioner was found guilty of premeditated first degree murder by a Hamblen County
jury on March 23, 2006. Petitioner was sentenced to life in prison. On appeal, this Court
affirmed Petitioner’s conviction and sentence. State v. George Arthur Lee Smith, et al., No.
E2006-00984-CCA-R3-CD, 2007 WL 4117603 (Tenn. Crim. App., Nov. 19, 2007), perm.
app. denied (Tenn., Feb. 25, 2008). The facts, as summarized by this Court in the direct
appeal, are as follows:

               Chad Smith, an agent with the Tennessee Bureau of Investigation
        (“TBI”) testified that the District Attorney’s Office asked him in July of
        2003 to investigate the victim’s [Don Wilder] disappearance because the
        victim was an important witness in multiple pending drug cases. The victim
        had last been seen with Defendants Jarnigan and Smith, so he interviewed
        them. During that interview, he asked them how they knew the victim and
        about the last time they had seen the victim. Defendant Smith told him that
        he had been good friends with the victim but had not seen him for about a
        week.

                Agent Smith testified that Defendant Smith told him that the victim
        had called Defendant Smith “out of the blue” and wanted to visit.
        Defendant Smith said that he invited the victim over, and they talked for a
        while before deciding to go and purchase some beer. Defendant Smith said
        that they got into the gray van that the victim was driving and went inside
        a market to buy beer. While inside the market, the victim got into an
        argument with a Michael Bullington, who was driving a blue Volkswagen.
        Defendant Smith said that the victim and Bullington argued about the
        victim being a snitch.

               Agent Smith said that Defendant Smith told him that after they left
        the market they drove toward the victim’s house, which is located near a
        boat access ramp. As they pulled in, they saw Bullington near the ramp in
        his Volkswagen. The victim and Bullington engaged in a verbal
        confrontation, after which Bullington drove away. Defendant Smith told
        the agent that they attempted to follow Bullington, but their van ran out of
        gasoline. After they went back to the victim’s house, switched cars, and
        picked up the victim’s son, they continued to drive around for a while.
        Defendant Smith said that, as they were driving around, the victim started

                                            -2-
to slur his speech, and the Defendant noticed the victim “shooting up”
drugs. The Defendant, who was driving the victim’s car, saw Bullington
near Little Shannon Mountain Road. When he stopped the car, the victim
jumped out of the car and began chasing Bullington.

       The agent testified that Defendant Smith claimed this was the last
time he saw the victim. Defendant Smith went to his sister’s house where
he called the victim’s father, who told him to bring back the car and the
victim’s son. Defendant Smith told the agent that he could not get the
victim’s car started again, so he asked his sister to take him and the victim’s
son to the victim’s father’s house, where they made arrangements for
someone to come later and pick up the victim’s car.

        The agent asked Defendant Smith where he lived, and the Defendant
said that he stayed at different motels located near Exit 4. He said he had
used false names, including James Jones, to procure the motel rooms.
Defendant Smith also told him that he did not own a gun, but he carried a
knife for protection. During this brief second interview, the Defendant
attempted to describe the location where he last saw the victim, telling the
agent that the victim ran between two trailers located near the intersection
of Little Shannon Mountain Road and Jaybird.

        Agent Smith went to multiple motels off of Interstate 81 near Exit 4,
and he found a room registered to a James Jones at the Crown Inn. He also
found that rooms had been rented at the Hillcrest Inn on June 25th and 26th
in the name of George Smith and Lee Smith. The agent also confirmed, by
reviewing the telephone records of the Defendant’s cell phone, that there
were calls made between the Defendant’s cell phone and the victim’s
residence before 7:00 a.m. on June 26, 2003, around the time that the victim
became missing.

        Agent Smith testified that he executed a search warrant for a small
trailer where Defendants Smith and Jarnigan had stayed. During the search,
the agent placed the two Defendants in the back of a police car outfitted
with a device that recorded the conversation between the two. That
recording, played for the jury, included the following discussion between
the two Defendants relevant to this case:

[Defendant Jarnigan]:.... They know what happened to [the victim] too.



                                      -3-
....

[Defendant Smith]: You don’t know nothing about [the victim]....

[Defendant Jarnigan]: If you go[,] I’ll come bail you out. Okay. Just ... just
say it was yours and I didn’t know nothing about it.

[Defendant Smith]: Alright. Come bail me out ... alright? ... know nothing
about [the victim].

[Defendant Jarnigan]: ... He said something about you know what happened
to [the victim] and something that we’re all gonna have a discussion about
it. I said I....

....

[Defendant Smith]: Just stick to the story.... They’ll probably get me for the
scales and ... if they don't find it. Okay. You know all that shit[‘]s hid over,
ones over....

....

[Defendant Smith]: .... f* *k the dope ... about [the victim].

[Defendant Jarnigan]: Well I don’t know.

[Defendant Smith]: I don’t know nothing about [the victim]. I’m just telling
the truth I’m gonna tell em [sic] the truth. You know, you know I don’t
know what happened.

[Defendant Jarnigan]: That one’s Chris Smith right there.

[Defendant Smith]: I know. He’s homicide.

[Defendant Jarnigan]: He’s .... you ...

[Defendant Smith]: The search warrant wasn’t for the dope....

....



                                      -4-
[Defendant Smith]: I need to read that mother f* *king search warrant ....
didn’t show me no [sic] search warrant.

[Defendant Jarnigan]: Ask, holler at dude and ask him.

[Defendant Smith]: I need to, I need to read the search warrant man. F* *k
that. I ain’t [sic] got no gun I ain’t [sic] got nothing, nothing here that’ll link
us. Clothes, shoes, nothing.... What I mean is ... I still go, I, I, I, don’t have
no [sic] new shoes.

....

[Defendant Smith]: I need to read the search warrant.... I want to know if
you are searching for f* *king evidence due to a homicide or you searching
for f* *king drugs. What are you searching for?

        On the tape, both Defendants discussed the legality of the police
action executing the search warrant. They wanted to know what the police
sought. Several times, Defendant Smith indicated that he used the scales he
had in the house for weighing Defendant Jarnigan’s medicine. He said that
she sometimes had to take half a pill, and he used the scales to ensure she
took precisely half a pill. Defendant Smith told Defendant Jarnigan to tell
the police that she did not know anything, and he would do the same, unless
they were both charged and then he would “have to say it’s mine.”
Defendant Smith then said he smoked but did not sell the drugs. Later, he
expressed concern that perhaps he sold drugs to an undercover police agent.
Defendant Smith told Defendant Jarnigan to get him out of jail if he was
arrested, and, when she did, he was “gone.”

        After listening to the recording and speaking with the Defendant’s
sister, Agent Smith requested to search Pine Brook Lane in Morristown for
items related to the victim’s disappearance, such as a gun or bloody
clothing. The Agent also searched an area near Hillcrest Inn where a
witness saw Defendants Smith and Jarnigan walking with the victim.
There, he found a Levis tri-fold wallet containing the victim’s identification
near a bullet.

        Agent Smith spoke with Defendant Smith again, on August 20, 2003,
after the Defendant called him and requested that they discuss the search
warrant that the agent executed. The agent and Teddy Collingsworth, an

                                        -5-
investigator from the District Attorney’s Office, met with Defendant Smith.
Agent Smith asked Defendant Smith to inform Collingsworth about the last
time that the Defendant saw the victim. Defendant Smith stated that the
victim had called him, and the first time they met was at the Hillcrest Inn.
The agent noted that this story differed from what the Defendant had
previously told him. Agent Smith confronted Defendant Smith with the
discrepancies in the story and then played him the portion of the tape
recording made in the police cruiser, in which Defendant Smith discussed
a bloody shirt.

        Agent Smith testified that Defendant Smith began to cry and told
him that he shot the victim. He then provided the agent with a lengthy
written statement in which he described how the killing occurred. In the
statement, Defendant Smith first stated that he graduated from high school
and received an Associates Degree in psychology. The Defendant stated
that he requested the meeting with Agent Smith and that he spoke with him
voluntarily. Defendant Smith then stated that he had previously incorrectly
told the agent that he last saw the victim when the victim jumped from the
car that they were riding in together. He said that, around the time of this
murder, he was staying at the Super 8 Motel at Exit 8 in Morristown.
Defendant Smith said that one day he was at his sister’s house when two
men came by driving a green Suburban. Neither of them got out of the car,
but the driver handed him something wrapped up in a newspaper and told
him, “I got something for you. When he gets off the hill, you shoot him.
You get dropped off somewhere or you get in the trunk, and then you shoot
him.” Defendant Smith took the paper, which contained a black pistol.
Defendant Smith said that he discussed trying to fake the victim’s death,
and he tried to give the gun back several times.

       Defendant Smith stated that early on the morning of June 26, 2003,
the victim called him on his cell phone while Defendant Smith was staying
at the Hillcrest Inn at White Pine. After Defendant Smith told the victim
where he was staying, the victim said that he would “stop by.” When the
victim arrived, the victim was “high” and gave Defendant Smith a hockey
shirt. The victim suggested that they pick up his car, which was at his
house, so they could party all day. Defendant Smith agreed, and, while on
the way to the victim’s house, they stopped at a market where the victim got
into an argument with a man named Michael Bullington. They then drove
back to the victim’s house where they saw Bullington again, and the victim
got out and ran after Bullington throwing rocks at him.

                                    -6-
       Defendant Smith further stated that at the victim’s house they got
another car and picked up the victim’s son, who fell asleep in the car. They
went back to the motel, and the phone rang about five minutes later. The
caller asked if the victim was there and then said to keep him there. As
soon as the Defendant hung up the phone, someone came to the door with
an “eight-ball” of cocaine, which was half powder and half hard. The
person delivering the cocaine said that Defendant Smith did not “owe” for
it. After this delivery, Defendant Smith and the victim proceeded to get
“high.”

       Defendant Smith said that the victim revealed that he believed that
people wanted to kill him because his court date was approaching.
Defendant Smith showed the victim his gun to ease his mind that Smith
would not let anybody get the victim. The two went outside behind the
motel, and the victim said that he needed to go to the bathroom. He and the
Defendant walked toward a water tower located behind the motel. They
then both urinated while standing back-to-back. Defendant Smith said that,
while the victim urinated, the Defendant pointed the gun at the back of the
victim’s head. In describing this moment, he said:

I was thinking about how I needed money to get my license and a place to
stay. A lot of other things ran through my mind about how I needed clothes,
and how I didn’t want to sell drugs anymore. I then was convicted by God
that I shouldn’t shoot [the victim]. I lowered the gun and the gun went off
as I was lowering it.

       The Defendant stated that he was scared and ran back to the motel.
He took the victim’s son, still asleep in the car, back to the victim’s father's
house. Later, he threw his clothes in a dumpster. Two days after this
incident, he remembered that he left at the scene a beer bottle that he had
been carrying when he shot the victim. He drove himself back to the place
where he shot the victim, picked up the bottle, and saw that the victim had
maggots around his eye. He covered the victim with some grass from the
open field and threw the beer bottle in the dumpster. The Defendant
expressed remorse for this killing.

       After giving this statement, Defendant Smith agreed to allow Agent
Smith to intercept conversations between Defendant Smith and Defendant
Allen. Defendant Smith also went back to the murder scene with the
agents. Additionally, Defendant Smith took the agents from the Hillcrest

                                      -7-
Inn to Roe Junction, where he had thrown out the pistol. Defendant Smith
also took Agent Smith to the Super 8 Motel where he said that he had
stayed the night of the murder. He pointed out the dumpster where he
disposed of his bloody clothing.

        Agent Smith identified a tape recording of a conversation between
Defendant Smith and Defendant Allen that occurred while Defendant Smith
was wired by the police. In that recording, Defendant Allen asked
Defendant Smith if he “is police now.” Defendant Smith said “no,” and
Defendant Allen asked why Defendant Smith came to his house. Defendant
Smith then said that he was getting ready to leave, and he needed to talk to
Defendant Allen about a private matter. Defendant Allen expressed
concern that the police were watching his house and would come for him
any day. Defendant Smith told Defendant Allen not to tell anyone anything,
and Defendant Allen said that everyone in the town knew what had been
done. Defendant Allen then said, “[W]hat I told you the other night I was
not lying to you and I told you what to tell him and then you all pull into my
house....” The two arranged to speak later while Defendant Smith was at
his house in White Pine.

       During the later conversation, Defendant Smith told Defendant Allen
that he “need[ed] to know man if it’s cool with dude before I leave.”
Defendant Allen told him that a man, later identified as Mike Brassfield,
was with Defendant Allen and “it’s cool.” Defendant Smith asks to speak
with Brassfield, and Defendant Allen states, “he’s drunk, he’s singing and
everything[;] he’s real drunk .” Brassfield then got on the phone, and
Defendant Smith told Brassfield that Defendant Smith was preparing to
leave town. He asks Brassfield, “is that taken care of,” and Brassfield
guaranteed that “it” was. Defendant Smith asked, “[I]s it in the ground or
what?” Brassfield responded, “hey, you saved my brother's life.”

       On August 27, 2003, the Sheriff’s Department told Agent Smith
about skeletal remains were found on River Road. The remains were
scattered over the hillside, so the agent called the University of Tennessee
Anthropology Department to come and help them recover the remains. The
agent testified that he found a skull with a hole, consistent with a bullet
hole, in the back. Portions of the remains led them to 1441 River Road,
which was 300 yards from the original search sight. Agent Smith noted the
considerable distance between where police found the body and where,
according to Defendant Smith, the murder occurred. The location where

                                     -8-
Defendant Smith indicated the murder had occurred was in Jefferson
County, but the body was found in Hamblen County. The agent also
received blue jeans and other bones gathered from the remains site.
Additionally, he received a blood sample from the victim’s sister. He sent
the jeans, bones, and blood to the TBI laboratory for DNA comparison.

       Agent Smith said that he also interviewed Defendant Jarnigan as part
of this investigation, and she gave a statement in which she discussed,
among other things, the gun used to shoot the victim. In that statement, she
provided information about a gun in the Roe Junction area. She drew a
diagram of where the gun was located. Defendant Jarnigan admitted in the
statement that she previously lied about the last time that she saw the
victim. She revealed that the last time she saw him was at the Hillcrest Inn,
when the victim showed up at the motel room that she had rented. He
started using cocaine, and, shortly thereafter, Darrell Horton came to the
hotel room with more cocaine. About an hour later, Michael Bullington
showed up in a Suburban and came inside with about two eight-balls of
crack and a couple of morphine pills. Bullington left, and the victim
continued using cocaine and drinking beer.

       In her statement, Defendant Jarnigan said that she left the motel with
the victim in his van at around 5:00 p.m. They stopped at a market where
the victim got into an argument with Michael Bullington after Bullington
called him a snitch. They left and ran out of gas near a boat dock by the
victim’s house. The victim got some gas from his house, they all got into
the victim’s Oldsmobile, and picked up the victim’s son. The group drove
back to the motel, and they left the victim’s son asleep in the car while they
went inside the motel.

        Defendant Jarnigan said that she had spoken with her friend Renee
Simpson a couple of times during the day of these events to plan a trip to
the store. When she returned to the motel room with the victim, the victim
began using drugs again, and she called Simpson. Simpson picked up
Defendant Jarnigan at around 7:30 or 8:00 p.m., and they went to three
grocery stores where Defendant Jarnigan said she used her food stamp card
and spent around $150.00. Simpson and Defendant Jarnigan returned to the
motel, where she saw the victim’s son still asleep in the car. She said that
she went into her room, Defendant Smith’s sister arrived, and they took the
victim’s son home. Defendant Jarnigan said that she did not know what
happened to the victim but that she heard several people bragging that they

                                     -9-
killed him. She said she never asked anyone for money as a result of killing
the victim.

      Defendant Jarnigan also provided the agent with a map that depicted
where he could find the gun. On December 17, 2003, the police found a
.380 high point semi-automatic pistol with a laser sight and a clip or
magazine in the area described by Defendant Jarnigan.

        On cross-examination, Agent Smith testified he did not recall
whether Defendant Smith told him that the shooting was accidental. Agent
Smith reviewed the tape again and recalled that the defendant told him that
“after I changed my mind and [the gun] went off,” referring to the shooting.
He agreed that the Defendant told him that he panicked after the shooting
and left several things behind.

       Richard Carr, with the Department of Human Services, testified as
the keeper of records for the food stamps program called Families First. He
determined that, in June of 2003, Defendant Jarnigan received such
benefits. Carr testified that he could track when any individual used their
food stamp card, and each transaction showed the date, time, amount of the
transaction, and the balance of the benefits. Carr testified that if Defendant
Jarnigan used her E.B.T. account, his records would reflect that use. In
fact, she had an eight-cent balance as of June 26, 2003, with the last
transaction shown on June 7, 2003, at the West Side Market at 7:55 p.m.

        Todd Davidson, a detective with the Morristown Police Department,
testified that he worked as a detective in February and March of 2001, and
his department employed the victim as a confidential informant. During the
course of his investigations, the victim and Defendant Allen contacted each
other multiple times. As a result of these contacts, the grand jury indicted
Defendant Allen, and the victim was listed as a witness against Defendant
Allen. Detective Davidson unsuccessfully attempted to locate the victim in
June 2003, which resulted in a dismissal of the case against Defendant
Allen. On cross-examination, Detective Davidson agreed that the victim
was a witness against approximately forty defendants as a result of his
investigation. After the victim disappeared, all of the cases were dismissed.
The detective testified that both the victim and the victim’s wife were paid
confidential informants. The victim’s wife died on March 15, 2004, before
she could testify in any of the cases.



                                     -10-
        Kathy Mullins, the Circuit Court Clerk for Hamblen County, testified
that case number 03-CD-046, in which Defendant Allen was the Defendant,
listed the victim as a witness, and the case was dismissed on July 18, 2003.

        Richard Turner, the custodian of the telephone records for Bellsouth,
identified a phone number listed in the victim’s name and stated that the
address associated with the number was in Morristown, Tennessee. More
specifically, Turner testified about a three-minute call made from the
victim’s phone to another number, 423-312-3439, at 6:48 a.m. On June 26,
2003, the victim’s phone received a call, one minute in duration, from the
3439 number at 6:52 a.m.

        The State called several employees from the motels involved in this
investigation. Lynne Killian, record keeper for the Super 8 Motel located
on East Andrew Johnson Highway, testified that a “George Smith,” who
listed his address as in Morristown, checked into the motel sometime after
midnight on June 26, 2003. Mike Patel, an employee of the Crown Inn at
Exit 4 in White Pine, said that a person by the name of “James A. Jones”
registered at the motel on June 28. On July 11, a person named “Clyde
Capps” checked in using the license of “Patty Diamond.” Dorris Taylor, a
Hillcrest Inn employee in June of 2003, said that, on June 25, 2003,
Defendant Smith filled out a registration card and was assigned room 227.
He provided his address as 99 Pine Cone Drive, Whitesburg, Tennessee.
On June 26, 2003, a “Lee Smith” checked in, and she assigned him room
227. He checked out on June 27, 2003. Taylor identified another
registration card filled out by “Lynn Atkins” on June 25, 2003, which listed
her address 1995 Liberty Hill, Lot number 21, Morristown, Tennessee. She
was assigned room 209. Taylor noted that both Smith and Atkins were
registered on June 25, 2003. On cross-examination, Taylor testified that
there were ten rooms registered that evening, and she had no way of
knowing how many people stayed in each of the rooms.

       Robert Dwayne Rucker testified he was incarcerated for his prior
convictions for forgery, theft, and the sale of cocaine. In June 2003,
Defendant Allen approached him, and the two discussed that Defendant
Allen wanted to pay twenty thousand dollars to have the victim killed.
According to Rucker, Defendant Allen wanted the victim killed for being
an informant and because he “had him on an indictment and [Defendant
Allen] didn’t want to go back to prison. He was out on parole.” Rucker
said that Defendant Allen was supposed to contact him about killing the

                                    -11-
victim, but never did. In July 2003, Rucker saw Defendant Allen, who said
that his lawyer got the charges against the Defendant dropped. When
Rucker inquired further, Defendant Allen said that he “took care of the
problem,” which Rucker took to mean that he had “taken care of” the
victim. Rucker testified that he worked with the Tennessee Highway Patrol
(“THP”) during the time of these events as an agent.

       On cross-examination, Rucker testified he worked for the THP since
the end of 2002, and THP paid him cash for his services. Rucker agreed
that he failed to report to the IRS his THP income and his income from a
construction job. Rucker said that, immediately after Defendant Allen
asked him to kill the victim, he informed the THP of this, and he made this
report before the victim's disappearance. Rucker said that he knew of the
victim, but chose not to approach the victim with this information because
he did not know the victim “that well” and did not know where the victim
lived.

       Phyllis West testified that she had previously been convicted of theft
of property over $500 and received a four-year sentence. She said that
Danielle “Sissy” Epps introduced her to Defendants Smith and Jarnigan on
June 21, 2003, at Defendant Smith’s sister’s house. On June 22, 2003,
when West was riding in a car with Epps and Defendant Smith, she
overheard Defendant Smith tell Epps that he wanted Epps to help him kill
the victim. Defendant Smith said that he wanted Epps to “lure [the victim]
out.” West drove to where the victim lived, and Epps went inside the house
and got the victim to agree to let her come back and talk to him.

       West testified that, the following day, Epps picked up West and
Defendant Smith, and West rented a motel room in Morristown, where
Defendant Allen brought her a tape recorder and some crack cocaine.
Defendant Allen instructed Epps to visit the victim and try to get him high
and tape record him. West said that Epps left the motel room and returned
later with the tape recorder. Although she could not recall the exact date,
West testified about a time when she was at Defendant Smith’s house and
saw Defendant Allen driving his blue Cadillac. She said she was talking to
Defendant Smith at an abandoned factory, when he had to meet someone to
pick up some money. West saw a blue Cadillac pull into the driveway. The
following day, Defendant Smith bought an old white Mercedes.




                                    -12-
        West said that, on Tuesday, June 24, 2003, she and Epps went to the
Days Inn Motel, and Epps paid for their room. The following day, she and
Epps got a room at the Hillcrest Inn in White Pine. Later, Epps picked up
Defendants Smith and Jarnigan, who rented a separate room at the same
motel. Defendant Allen and a man named Darrell came to the room later
with a black pistol. On the morning of June 26, when West arrived back at
the motel to get some of her things, Defendant Smith told her that she could
not get her things because the victim was on his way to the motel. West
testified that, later, on June 28, 2003, Defendant Smith told West that he
was “sorry but he had to do it,” and she asked, “What?” Defendant Smith
responded, “We were in the woods but he didn’t feel a thing, he was high.”

        On cross-examination, West agreed that she smoked crack cocaine
three to four times per day each day during this time period. She admitted
arrests in August of 2003 for violating her probation and for theft of
property valued over $500 and explained that these charges were related to
her drug use.

        Danielle Lynne Epps testified that the State charged her in this case
with first degree murder, alleging that she aided and abetted the Defendants
in committing the victim’s murder. She testified she had reached a plea
agreement with the State whereby she would plead guilty to attempt to
facilitate first degree murder and testify truthfully at the Defendants’ trial
in exchange for the State’s recommendation of an eight-year probationary
sentence.

       Epps described Defendant Allen as her friend, and said Defendant
Allen introduced her to Defendant Smith at the College Square Apartments
in Morristown. He told her at the time of the introduction that Defendant
Smith “was the one that was going to take [the victim] out.” Epps recalled
another time when she heard West and Defendant Smith discuss that
Defendant Smith would kill the victim.

       Epps said that, on June 24, 2003, she stayed at the Super 8 Motel
with Defendant Smith and West. Defendant Allen made the statement that
whoever “got” the victim first would get paid, but he did not disclose the
amount. Defendant Smith said that he was either going to shoot the victim
or get him “messed up on drugs.” Epps left and went to a friend’s house
where she used the phone to page Defendant Allen. She asked Defendant
Allen if she could go to his house to purchase some drugs. He said to call

                                     -13-
him back later because he just gave all of his drugs to Defendant Jarnigan.
Defendant Allen said that Defendant Jarnigan took the drugs and asked for
some rubber gloves and a piece of plastic or paper, and told him that they
getting ready to “do” the victim.

       Epps testified that she met Defendant Allen to purchase drugs, and
he handed her more drugs than she purchased and told her to drop them off
with Defendant Smith at the motel. Epps testified that, when she dropped
off the drugs, she said to the victim, “If you love your children you’ll go
home,” and the victim said “Well, I’m sitting here partying right now.” As
she was leaving, she saw Defendant Jarnigan.

        Epps said that she and her friend went back to her friend’s house,
where she called Defendant Smith’s room and asked to speak with the
victim. She asked the victim again to go home and told him that she would
take him home. He told her “no” because he was “partying” and hung up
the phone. She said that, at the time, she knew what was going to happen
to the victim, but she did not say anything because Both Defendants Smith
and Allen had threatened to “take [ ]” her “out” if she crossed them.

        Connie D. Lawson, Defendant Smith’s sister, testified that she grew
up with Defendant Allen. She also knew Defendant Jarnigan as her
brother’s girlfriend. Lawson testified that, in 2003, both Defendant
Jarnigan and Smith lived with her. While they lived with her, she saw
Defendant Smith with a black pistol wrapped in a white towel. She said
that the pistol was loaded with a clip, had a laser, and she saw Defendant
Smith fire the pistol while he was at her house.

       Lawson testified that, on June 26, 2003, she saw Defendant Jarnigan
when she picked her up at the Hillcrest Inn and took her to the Family
Dollar, where Defendant Jarnigan purchased some clothing. When she
picked her up, she saw Defendant Smith and the victim in the same motel
room. After she and Defendant Jarnigan returned from shopping, and while
Lawson was leaving, she saw the victim, Defendant Smith, and Defendant
Jarnigan all walking from the motel room toward a wooded area in the back.

       Lawson testified that later that evening she saw Defendant Smith at
their mother’s house, and he asked her to give him a ride. She gave a ride
to Defendant Smith, Defendant Jarnigan, and a little red haired boy, taking
them to the boy’s house. Lawson then dropped Defendants Smith and

                                   -14-
Jarnigan at the Super 8 Motel. The next day, she saw Defendants Smith and
Jarnigan wearing the clothes that Defendant Jarnigan purchased the
previous day. Defendant Jarnigan had with her two blue Food City bags,
both tied at the top. Lawson testified that she saw the two Defendants again
the following day at her house, and they no longer had the blue bags.

       Lawson testified that she talked with Defendant Smith while they
were at her house and that Defendant Smith was crying “really hard.” He
told her that he had shot the victim in the back of the head. Defendant
Jarnigan, who was also in the room, said, “We killed him execution style.”
Lawson said that the Defendant told her that he was urinating in the woods
and turned around and shot the victim in the back of the head. Later,
Defendant Smith also told Lawson that the victim’s hair flew into
Defendant Smith’s mouth when he shot him. Defendant Smith also told her
that he had moved the victim’s body and that it looked like dogs had been
eating the body.

       Lawson testified that, a few weeks later, she gave Defendant
Jarnigan a ride to the Roe Junction community. On the way back,
Defendant Jarnigan indicated a spot where the Defendants had thrown
“evidence out.” Lawson said that she told Defendant Jarnigan that she was
crazy, and Defendant Jarnigan said, “Yes, I am crazy[,] and I’ve got papers
from Lakeshore and I can get away with anything.”

       Lawson said that, sometime later, she and Defendant Smith got into
an argument. Her brother said that “he could get fifty years or life” because
Lawson “knew too much.”

       On cross-examination, Lawson testified that she refused to speak
with the Defendants’ lawyers in preparation for this case because she had
been threatened and did not know who to trust. Lawson conceded that the
State’s attorney told her not to speak with the Defendants’ attorneys.
Lawson agreed that she had previously been convicted in 1999 of
misdemeanor forgery and in 2002 of criminal impersonation. She said that
she violated her probation for criminal impersonation and had to serve three
months in jail. Lawson said that she did not call the police after her brother
and Defendant Jarnigan confessed because she did not believe what he said.

     Michael Lynn Brassfield, Defendant Allen’s brother, testified that he
knew Defendants Smith and Jarnigan. At the time of trial, Brassfield

                                     -15-
testified he was serving a sentence for breaking and entering and that the
State’s attorney visited him in jail. Brassfield testified that the State made
an agreement with him whereby he pled guilty to accessory after the fact of
first degree murder in exchange for a one-year sentence that would run
concurrently with his current sentence.

        Brassfield testified about the events surrounding this case and said
that he went to the Super 8 Motel in Morristown where he saw Defendants
Allen and Smith, Richard Atkins, and a girl named “Sissy.” While in the
motel room, Defendant Allen mentioned two “Mexicans [who] had
twenty-five thousand dollars on [the victim’s] head.” Brassfield recalled
another incident around the same period of time when he was at a Days Inn
in White Pine with Defendants Allen and Smith, West, and “Sissy.” While
there, Defendant Allen asked Brassfield and Defendant Smith to go to the
bathroom with them, and he mentioned again about the two Mexicans who
offered money in exchange for killing the victim. Defendant Allen said
that, if someone killed the victim, he would ensure they were paid.
Defendant Allen said that he wanted the victim killed because the victim
“had indictments on him.” Brassfield agreed to kill the victim but could not
get him off the hill.

        After Brassfield told Defendant Allen that he could not get the
victim off the hill, Defendant Smith agreed that he would kill the victim.
Brassfield then asked Defendant Allen to walk outside with him, where he
told Defendant Allen that if Defendant Smith could get the victim off the
hill then Brassfield would kill the victim. Sometime later, at Defendant
Allen’s apartment, Defendant Allen told Brassfield that he could not get
anyone to kill the victim, and he was going to have to take his case to trial.
A day or so later, Brassfield brought up the victim’s name, and Defendant
Allen told him that he had heard that the victim was “laying [sic] in White
Pine with a hole in his head.”

       Brassfield testified that, about four days after the motel meeting,
Defendant Allen told him that he was giving Defendant Smith drugs, and
Defendant Smith and the victim were probably doing the drugs together.
Defendant Allen was not sure whether the victim was dead, so he wanted
Brassfield to go and to see the victim’s body. Brassfield went to the motel,
and Defendant Smith told him that he would show Brassfield the body.
Brassfield said that he did not want to see it, in part because the victim had
been missing for four days, and Brassfield was sure that Defendant Smith

                                     -16-
had killed the victim. Brassfield waited at the motel for a while, and then
he left with his girlfriend, Cynthia Renee. Renee told him something that
indicated that she knew about the murder. Brassfield went back to the
motel to confront Defendant Smith about telling Renee about the murder.
Defendant Smith then asked what he needed to do, and Brassfield said that
they would have to move the body so that Renee would not know its
location.

        Brassfield said that he and Renee purchased a shovel and then
returned to the motel. Then he and Defendant Smith retrieved the victim’s
body, which was behind the Hillcrest Inn. They put the body in Renee’s
truck, and then threw it into a hayfield on River Road. Brassfield said that
he owed Defendant Allen $600, and Defendant Allen forgave the debt in
exchange for Brassfield’s actions. Further, Defendant Allen provided
Brassfield drugs “about every day.” Brassfield said Defendant Allen also
gave him eight thousand dollars and two ounces of dope, with instructions
to give it to Defendant Smith at the Crown Inn. Brassfield brought
Defendant Smith the money and drugs, worth a total of ten thousand dollars,
and told Defendant Smith that Defendant Allen would get the rest of “it” to
him next week. Defendant Allen contacted him a week later and told him
to take Defendant Smith another eight thousand dollars and two ounces of
drugs, which Brassfield did. Brassfield told Defendant Smith that
Defendant Allen said that they were “even.”

        Brassfield testified that he told Defendant Allen that he had buried
the body, which was a lie. Brassfield said that, since the time of these
events, he and Defendant Allen had argued and the Defendant hit him with
a “ball bat.” Brassfield said that he had been incarcerated since that night.
After he was incarcerated, he began to fear for his girlfriend Renee and her
children. In an attempt to get Renee taken into protective custody, he
showed law enforcement where he had put the body.

        On cross-examination, Brassfield agreed that, in accordance with his
deal with the State, he would serve no additional jail time to his sentence for
aggravated burglary. Brassfield testified that he was not present when the
victim was killed. Brassfield said he did not mention that Defendant Smith
helped him move the body when he first spoke to law enforcement but told
them that another man helped him. Brassfield agreed that he omitted from
his original statement mention that he gave Defendant Smith $16,000 and
eight ounces of drugs from Defendant Allen. He explained this omission

                                     -17-
by stating that he did not want his brother, Defendant Allen, involved.
Brassfield testified that he had had a life-long struggle with drug addiction
and that he has used a lot of crack cocaine. Brassfield said that, around the
time of this killing, he used drugs every day all day even though he was on
probation. Brassfield said that he was afraid of the victim. Brassfield
denied that his girlfriend was with him when he moved the victim’s body
but said that she was with him when he washed out the truck. Brassfield
testified that Defendant Allen told him that Defendant Allen had to “pull a
gun” on Defendant Smith because Defendant Smith kept asking for more
money for killing the victim.

       Chad Mullins, a sergeant with the Hamblen County Sheriff's
Department, testified that he received a message in August 2003 from
Brassfield. Brassfield told Sergeant Mullins that, if the sergeant kept
Brassfield’s family safe, he would take the sergeant to the victim’s body.
A few days later, Brassfield took him to the body. Sergeant Mullins agreed
that Brassfield told him that “another man” helped Brassfield move the
body, and Brassfield did not mention Defendant Smith.

        Tim Johnson testified that he was, at the time of trial, incarcerated
in the Hancock County Jail, and he was previously incarcerated in the
Jefferson County Jail. The State’s attorney met with Johnson in jail, and
they agreed that, if Johnson helped the State’s attorney with this case, the
State’s attorney would tell the Jefferson County Prosecutor that Johnson had
done so. Johnson recalled that, around the second week of July 2003, he
rented a room at the Crown Inn and registered it in his mother’s name, Patty
Diamond. He said that, at the motel, he saw Defendant Smith smoking
crack and heard him say that he had to kill the victim. Defendant Smith told
Johnson that he shot the victim once in the back of the head, and indicated
that he got $10,000 to do the job. Defendant Smith pointed to the water
tower behind the Crown Inn and said that the body was lying over there.
Defendant Smith told him that the victim’s skull was gone and maggots
were crawling out of it. Defendant Smith then offered Johnson $5,000 to
burn the body and bring Defendant Smith the head. Johnson saw that
Defendant Smith had a large “wad” of money. On cross-examination,
Johnson agreed that he gave a statement to Agent Smith, in which he did
not mention that he was offered $5,000 to burn the victim’s body.

      Kristopher Jarnigan testified that he is Defendant Jarnigan’s brother,
and he knew Defendant Smith. He said that, in the summer of 2003,

                                    -18-
Defendant Jarnigan contacted him trying to obtain a gun. She also asked
Jarnigan’s father and brother for a gun. Jarnigan testified that, around that
time, he took Defendant Smith to Defendant Allen’s house in Morristown
to get crack cocaine that Defendant Allen was paying Defendant Smith for
the victim’s murder. Defendant Smith told Jarnigan that he shot the victim
in the back of the head for $10,000. On cross-examination, Jarnigan said
that he faces prescription fraud and an aggravated robbery charge. He hoped
testifying would cause the State to drop the charge.

        John Stacy Lovell testified that, in December of 2003 and January
of 2004, he was employed at a Shell station. He said that he has known
Defendant Smith all his life and that Defendant Smith came into the Shell
station where he worked, and the two were joking with each other. Lovell
said that Defendant Smith went from being happy to being sad and told
Lovell that he had to tell Lovell something. Defendant Smith reached up
and whispered in Lovell’s ear that he killed the victim. Lovell then played
a video surveillance tape from the evening when Defendant Smith came
into the Shell station that showed Defendant Smith leaning over the counter
towards him. On cross-examination, Lovell agreed that Defendant Smith
appeared intoxicated. He also agreed that he told the Defendant that he did
not blame him and that he loved him. He said that Defendant Smith said
that he killed the victim because he snitched “out Stanley Davis and his old
lady.” Lovell agreed that Defendant Smith never mentioned Defendant
Jarnigan.

       Rick Harmon, a detective with the Hamblen-Morristown Multiple
Crimes Unit, testified that he brought a metal detector to the vicinity of the
Hillcrest Inn and searched for a shell casing. There, he found a bullet that
he gave to Agent Smith. Detective Harmon also found a spent casing from
a gun that had been fired off the North side of the front porch at 611 King
Avenue. Detective Harmon searched the location where the victim’s body
was found and the location where the police determined the victim had been
shot. He found another shell casing several feet from where he was told
that the victim fell when he was shot. He contacted Agent Smith, who
actually retrieved the casing.

        Dan Cox, a lieutenant with the Morristown Police Department,
testified that he went to the Roe Junction area to look for the weapon
involved in this case. He found a weapon in a creek.



                                     -19-
        Don Carmon, a special agent with the TBI, testified that he received
in this case the bullet from the crime scene and a pistol. Agent Carmon
determined that the bullet recovered had the same rifling profile as the
pistol that he examined. He could not, however, determine anything by
comparing a bullet that he fired from the pistol with the bullet submitted
because the barrel of the pistol was corroded. Therefore, he could not be
sure that the bullet was fired from the pistol. Agent Carmon testified that
he did, however, determine that the two shell casings in this case, one found
at 611 King Avenue and the other from the crime scene, were fired by the
same pistol. He again could not be sure whether that pistol was the pistol
submitted in this case.

       Dr. Lea M. Jantz, a forensic anthropologist with the University of
Tennessee, testified that she assisted in recovering and analyzing the human
remains in this case. She and her team located remains at the site and
flagged them. They found a skull, hand bones, rib, and some vertebrae. Dr.
Jantz said that, from the bones, she determined that animals had access to
these remains and probably were the cause of the large scattering of this site
and these remains. Dr. Jantz also examined the place where the victim was
shot. She said that the body appeared to have decomposed primarily at that
site. Dr. Jantz’s team estimated that the remains belonged to a white male
between the ages of twenty-five and thirty-five. He had limited dental work
and suffered anti-mortem trauma. The doctor took a small section of bone
for DNA testing.

        Brent Murphy, a crime scene investigator with the Morristown City
Police Department in August 2003, testified that he helped recover bones
where the victim’s remains were found. He said that he also recovered a
pair of bloody blue jeans and retrieved a bone from one of the pant legs. He
packaged the bone and blue jeans and sent them to the TBI.

      Donna Purkey, the victim’s older sister, testified that she gave Agent
Smith a blood sample to compare DNA between her brother and the
remains, for identification purposes.

        Chad D. Johnson, a special agent forensic scientist with the TBI,
testified that he conducted tests on the bone that was sent to him from the
Morristown Police Department and on the blood sample submitted by the
victim’s sister. He determined that the bone needed mitochondrial DNA



                                     -20-
        testing, and he sent the bone and the blood to ReliaGene Laboratory for
        testing.

               Gina Pineda from ReliaGene Technologies testified that her
        laboratory obtained a DNA profile from both the bone and the blood sample
        in this case. The bone in this case produced a mitochondrial profile
        consistent with the victim's sister’s profile.

                Defendant Allen called to testify Stephanie Schaeffer, who testified
        that she knew Phyllis West well, as the two had been incarcerated together
        for about ten months. Schaeffer said that West discussed with her
        frequently the victim’s murder but never mentioned Defendant Allen’s
        name. Schaeffer stated that she dated Brassfield for approximately two and
        a half or three years, but they broke up before the victim’s death. Schaeffer
        testified that Brassfield has a reputation as an untruthful person in the
        community.

              Bronson Hollifield testified that he has known Defendant Allen for
        approximately six or seven years, and, previously, he worked for the
        Defendant’s concrete business. Hollifield said he was present at the market
        when Defendant Allen saw Rucker, and Defendant Allen did not solicit
        anyone to kill the victim.

               Based upon this evidence, the jury convicted each Defendant of one
        count of first degree premeditated murder.

       Id. at *1-15.

Post-conviction hearing

        Petitioner’s mother, Artherine Clark, testified that sometime in June, Petitioner came
to her “completely drunk” and told her that he had killed the victim and that it was an
accident. Ms. Clark testified that Petitioner did not tell her anything else about the killing
except that the gun had “a trigger defect or something.” She testified that Petitioner was
“completely wasted” and crying, and he left her house immediately after he told her. When
interviewed by detectives, she told them that Petitioner told her he killed the victim and that
it was an accident. She spoke to Petitioner’s trial counsel on two occasions for “about fifteen
minutes each time.” She testified that she was asked to testify on Petitioner’s behalf at trial,
but she was never called as a witness.



                                              -21-
        Connie Lawson Musick, Petitioner’s sister, testified that she was called as a witness
at trial by the State to testify against Petitioner. She testified that the State’s attorney
instructed her not to speak with Petitioner’s trial counsel. On cross-examination, Ms. Musick
admitted that she had recently pled guilty to felony drug offenses.

        Petitioner’s trial counsel testified that he was appointed to represent Petitioner at trial.
According to trial counsel’s claim for attorney’s fees, he spent 27.5 “in-court” hours and 69.6
“out-of-court” hours on the case. Trial counsel estimated that he spent “quite a bit” more
time on the case than he billed because he did not always write down his time spent working
on the case. He testified that he represented two other defendants who were also charged
with murder that same year. Trial counsel testified that he “had a hard time getting N.C.I.C.”
from the State on its witnesses, and he filed a pretrial motion requesting that information.
He also “didn’t like not being able to talk to [Petitioner’s] sister,” but that he did not feel the
State acted improperly. Trial counsel was never able to speak to Ms. Musick, and he sought
to have her testimony excluded at trial on the basis of her “unavailability and refusing to
speak to [him].” Trial counsel recalled that, at the time of trial, Ms. Musick did not testify
that she was prohibited from talking to him, but rather that she was discouraged from talking
to him. Trial counsel never spoke to Ms. Musick before trial because she did not return his
phone calls, but he was told by investigators hired by him that she would not speak to him.
Trial counsel questioned Ms. Musick about her unwillingness to speak to him during his
cross-examination of her and moved the trial court for a mistrial on that basis.

        Trial counsel testified that he did not feel the prosecutor’s remarks during voir dire
that “[w]hat I am trying to get across is that people like ourselves are not going to be in that
element” was improper. Trial counsel testified that, although there was evidence that
Petitioner was intoxicated on the night of the offense, he did not seek to suppress Petitioner’s
statements on that basis because Petitioner did not make statements while intoxicated. Trial
counsel testified that the jury heard evidence of Petitioner’s prior bad acts, and trial counsel
chose not to request a jury instruction concerning prior bad acts because “[t]he second you
do that they get to hear about the prior bad acts again and again; and the instructions were
very clear as to what they could consider and not; and having to repeat it to them, the same
acts, three or four times right before they go deliberate, I thought it was a terrible idea.” Trial
counsel testified that he met with Ms. Clark (Petitioner’s mother) “numerous” times, more
than the two or three occasions that she testified to.

       Prior to trial, trial counsel sought to exclude the transcript and audio recording of a
conversation between Petitioner and his co-defendant Jarnigan, or alternatively, to have
portions of it redacted. Trial counsel did not believe that Petitioner’s statements on the
recording were in violation of Miranda v. Arizona because Petitioner was not being
questioned by police. An officer asked Petitioner, while sitting in the backseat of a police

                                               -22-
cruiser, “Tell us the truth, will you tell us what happened?” However, Petitioner’s
incriminating statements were not made in response to the officer’s question, but during a
conversation with his co-defendant while the police were executing a search warrant on his
residence. Trial counsel testified that Petitioner requested an attorney while sitting in the
backseat of the cruiser; however, Petitioner did not make any incriminating statements in
response to police questioning.

       On cross-examination, trial counsel testified that the evidence against Petitioner at
trial was overwhelming, and that “the issue was whether or not it was intentional or an
accident.” The evidence at trial included a videotape of Petitioner demonstrating to
investigators how he killed the victim. The videotape was recorded at the location of the
shooting.

        Petitioner testified that trial counsel was ineffective for failing to suppress the
audiotape taken of him in the backseat of the patrol car while the officers were executing a
search warrant. Petitioner testified that, at some point, an officer opened the car door and
asked him a question. Petitioner requested a lawyer, and the officer closed the door.
Petitioner did not answer the officer’s question. Petitioner testified that he discussed with
trial counsel about calling Petitioner’s mother as a witness, and trial counsel told Petitioner
that “[n]obody would believe her.” Petitioner also testified that trial counsel should have
called his stepfather as a witness, who would have testified that Petitioner accidentally killed
the victim. Petitioner and trial counsel discussed Petitioner’s defense theory that the shooting
was an accident and that Ms. Musick’s testimony would support that. Petitioner testified that
there was “a lot more that he could have done that he didn’t.” Petitioner testified that trial
counsel should have asserted intoxication as a defense or, at least, challenged the
admissibility of his statements on that basis. Petitioner testified that trial counsel should have
requested a jury instruction that he could not be convicted solely on the testimony of
accomplices. Finally, Petitioner testified that the prosecutor made improper comments
during closing argument in that he implied that it was the jury’s duty to convict Petitioner.
Petitioner testified that trial counsel was ineffective for failing to object to the prosecutor’s
statements. Reading directly from the trial transcript, Petitioner testified that he believed the
following comments made by the prosecutor were improper:

         Thank you, your Honor, thank you, all, for taking out of your everyday lives
         to come here and be citizen judges and to make sure that we have justice in
         our county. This is probably the most important case that any of us will
         ever be involved with, it will affect our country – our county for many,
         many years. Do we believe that? We don’t believe that, that’s not true. He
         accepted a contract to kill Mr. Wilder, blew his head off, he was an
         undercover agent for the Morristown City Police and Sheriff’s Department

                                              -23-
        Multiples Crime Unit who had an indictment on Nat Allen, and he was
        killed because of that so he would not testify. I mention this to you that this
        is an important case. Now, we don’t have a community where witnesses are
        killed, we didn’t have one. For this system here to operate, we cannot have
        that kind of community. We had witnesses come in here and testify to you
        that they knew were afraid, who had been threatened but nonetheless they
        came in here and told you the truth. You know they told you the truth
        because they told bad stuff on themselves. They were ripped apart because
        of the stuff that they told. For justice – Going on down to the last
        paragraph: If our system of justice is going to continue here in this
        community to be great as it is and as strong as it is, these individuals need
        to go to prison for the rest of their lives.

       Petitioner also complained of the following remarks by the prosecutor:

        Yes, they [the State’s witnesses] have criminal records; yes, they are
        cocaine addicts, drug addicts. If they wasn’t [sic] those type of people they
        wouldn’t have been associated with the defendants. I mean, you know – the
        State didn’t bring these witnesses to you today; these three defendants did.
        Ladies and gentlemen, when you are casting a play in hell, you don’t find
        angels that play the part.

Analysis

       The post-conviction court’s findings of fact are conclusive on appeal unless the
evidence preponderates otherwise. See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).
During our review of the issues raised, we will afford those findings of fact the weight of a
jury verdict, and this Court is bound by the post-conviction court’s findings unless the
evidence in the record preponderates against those findings. See Henley v. State, 960 S.W.2d
572, 578 (Tenn. 1997); Alley v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App. 1997). This
Court may not reweigh or re-evaluate the evidence, nor substitute its inferences for those
drawn by the post-conviction court. See State v. Honeycutt, 54 S.W.3d 762, 766 (Tenn.
2001). However, the post-conviction court’s conclusions of law are reviewed under a purely
de novo standard with no presumption of correctness. See Fields v. State, 40 S.W.3d 450,
458 (Tenn. 2001).

        When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, the petitioner bears the burden of showing that (a) the services rendered by trial
counsel were deficient and (b) that the deficient performance was prejudicial. See Powers
v. State, 942 S.W.2d 551, 558 (Tenn. Crim. App. 1996). In order to demonstrate deficient

                                             -24-
performance, the petitioner must show that the services rendered or the advice given was
below “the range of competence demanded of attorneys in criminal cases.” Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975). In order to demonstrate prejudice, the petitioner must
show that there is a reasonable probability that, but for counsel’s deficient performance, the
result of the proceeding would have been different. See Strickland v. Washington, 466 U.S.
668, 694, 104 S. Ct. 2052 (1984). “Because a petitioner must establish both prongs of the
test to prevail on a claim of ineffective assistance of counsel, failure to prove either deficient
performance or resulting prejudice provides a sufficient basis to deny relief on the claim.”
Henley, 960 S.W.2d at 580.

      As noted above, this Court will afford the post-conviction court’s factual findings a
presumption of correctness, rendering them conclusive on appeal unless the record
preponderates against the court’s findings. See id. at 578. However, our supreme court has
“determined that issues of deficient performance by counsel and possible prejudice to the
defense are mixed questions of law and fact . . .; thus, [appellate] review of [these issues] is
de novo” with no presumption of correctness. Burns, 6 S.W.3d at 461.

        Furthermore, on claims of ineffective assistance of counsel, the petitioner is not
entitled to the benefit of hindsight. See Adkins v. State, 911 S.W.2d 334, 347 (Tenn. 1994).
This Court may not second-guess a reasonably-based trial strategy, and we cannot grant relief
based on a sound, but unsuccessful, tactical decision made during the course of the
proceedings. See id. However, such deference to the tactical decisions of counsel applies
only if counsel makes those decisions after adequate preparation for the case. See Cooper
v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

A.     Motion to Suppress

       First, Petitioner asserts that trial counsel was ineffective for failing to file a pretrial
motion to suppress Petitioner’s statements made during a conversation with his co-defendant
while in the backseat of a patrol car. Petitioner contends that the statements should have
been suppressed because he was not given his Miranda warnings and that the conversation
was recorded without his knowledge.

       During the investigation of the murder of the victim, Don Wilder, police obtained and
executed a search warrant of Petitioner’s and co-defendant Jarnigan’s residence. During the
search, Agent Smith placed Petitioner and Jarnigan in the backseat of a police car with a
recording device. State v. Smith, 2007 WL 4117603, at *3. At the post-conviction hearing,
Petitioner’s trial counsel testified that he sought to suppress the audio recording, or portions
thereof, on the basis of Tennessee Rules of Evidence 401, 403, and 404(b), and he was
successful in having portions of the statement redacted. In the direct appeal of this case, this

                                               -25-
Court reviewed Petitioner’s challenge to the evidence on the basis of relevance and
concluded as follows:

        The evidence, however, was properly admissible for a purpose other than
        to prove the character of a person or to show action in conformity with the
        character trait. The tape recorded conversation was offered to prove
        knowledge of Defendants Jarnigan and Smith about the murder and to
        complete the story of the crime. Clearly, both Defendants participated in
        the conversation, and they discussed things that clearly prove guilty
        knowledge such as: (1) whether the search was for evidence of drugs or a
        homicide; (2) how the police would not find bloody clothing or shoes to tie
        them to the homicide; (3) that Defendant Smith would take responsibility
        for any charges if Defendant Jarnigan was also charged; (4) that they should
        “stick to the story”; (5) that Defendant Jarnigan should not be concerned
        with the “dope” but should be concerned about the victim. The
        conversation also helped complete the story of this crime in that it showed
        knowledge of Defendant Jarnigan about these events. It further completed
        the story in that it provided evidence that Defendant Smith asked Defendant
        Jarnigan to bail him out of jail if he was arrested and that, if she did so, he
        was “gone.” Finally, we conclude that this evidence was relevant and that
        its probative value was not outweighed by the danger of unfair prejudice.
        Accordingly, the Defendants are not entitled to relief on this issue.

State v. Smith, 2007 WL 4117603, at *32.

       At the post-conviction hearing, trial counsel testified that he did not attempt to
suppress the statement on the basis of Miranda v. Arizona because the statements were not
made in response to any questioning by law enforcement. Trial counsel testified that
Petitioner was not questioned by police while inside the patrol car, but that it was his
conversation with his co-defendant, when police were not present, that was incriminating.
Trial counsel later testified that police officers did, in fact, attempt to question Petitioner.
He stated:

        Q:      In your review of the file, in your view of the record, was there any
                interrogation going on?

        A:      No. There was an attempt to [sic] interrogation, yes.

        Q:      Okay.



                                              -26-
        A:      There is no doubt about that; they asked, [“]Tell us the truth, will
                you tell us what happened?[”]

        Q:      And then they closed the door?

        A:      That’s right.

        Q:      And so, therefore, after the questions was [sic] asked and there was
                a tape-recording in there, that’s when [Petitioner] said what –
                actually, was the preface of the entire case, so to speak; it led them
                to the next step in their investigation.

        A:      I didn’t inquire from the police officers what led them where. They
                did say some very damning stuff in the back of it but the police
                officers were not present. They were not responding to any
                questions asked of them by a police officer.

        In Miranda v. Arizona, the United States Supreme Court held that the prosecution
cannot admit a statement by the defendant stemming from custodial interrogation unless it
demonstrates the use of procedural safeguards effective to secure the privilege against self-
incrimination. 384 U.S. 436, 444, 86 S. Ct. 1602, 1612 (1966). The Court defined “custodial
interrogation” as “questioning initiated by law enforcement officers after a person has been
taken into custody or otherwise deprived of his freedom of action in any significant way.”
Id. It is clear from the record that Petitioner’s incriminating statements were not made in
response to questioning by police. Therefore, Petitioner has not shown that counsel was
deficient by failing to seek suppression of the statement on that basis.

       With respect to the recording by police officers of Petitioner’s conversation with his
co-defendant, we conclude that Petitioner has not shown that he would have prevailed had
counsel sought to suppress the statement on the basis that it violated Petitioner’s Fourth
Amendment right to privacy. This Court has consistently held that “people in the backseat
of a police cruiser do not have an objectively reasonable expectation of privacy.” State v.
Gosnell, 62 S.W.3d 740, 747 (Tenn. Crim. App. 2001), citing State v. Morgan, 929 S.W.2d
380, 384 (Tenn. Crim. App. 1996). Petitioner is not entitled to relief on this issue.

B.     Forfeiture by Wrongdoing

       Next, Petitioner asserts that trial counsel was ineffective for failing to argue the
“Doctrine of Forfeiture by Wrongdoing” in order to refute the State’s theory on motive. At
the post-conviction hearing, Petitioner testified, “it would have showed [sic] the jury that the

                                              -27-
State saying that me killing Mr. Wilder, it would have been a motive because Mr. Allen
would have already – he would have got convicted, anyway.” In its order denying post-
conviction relief, the court found that “Petitioner could not articulate what he meant
concerning this issue other [than] that his lawyer should have argued forfeiture by
wrongdoing.”

        An exception to hearsay, the doctrine of “forfeiture by wrongdoing” allows the
admission of a statement “against a party that has engaged in wrongdoing that was intended
to and did procure the unavailability of the declarant as a witness.” Tenn. R. Evid. 804(b)(6).
Apparently, Petitioner’s argument is that the State’s alleged motive at trial, that Petitioner
was hired by Mr. Allen to kill the victim, Mr. Wilder, because Mr. Wilder was expected to
testify in another unrelated case against Mr. Allen, would have been refuted by his counsel
asserting the forfeiture by wrongdoing exception to hearsay. We agree with the State that
Petitioner’s argument is misplaced. This exception to the hearsay rule may have been
applicable in the State’s prosecution of Mr. Allen in an unrelated drug case; however,
Petitioner has not shown how his trial counsel’s failure to argue forfeiture of wrongdoing
would have resulted in a different outcome in Petitioner’s case or that it would have been
useful in allowing any hearsay statements to be admitted. We conclude that Petitioner has
failed to prove both deficiency and prejudice; and therefore, Petitioner is not entitled to relief
on this issue.

C.     Failure to call witnesses

       Petitioner asserts that trial counsel was ineffective for failing to call his mother and
stepfather as witnesses at trial. He contends that their testimony would have established that
he was intoxicated on the night of the murder and that the killing was an accident.

       Petitioner did not call his stepfather as a witness at the post-conviction hearing. It is
well-established that if a “petitioner contends that trial counsel failed to discover, interview,
or present witnesses in support of his defense, these witnesses should be presented by the
petitioner at the [post-conviction] evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757
(Tenn. Crim. App. 1990). As a general rule, this is the only way the petitioner can establish
that (1) a material witness existed who could have been discovered but for counsel’s
negligent investigation of the case; (2) a known witness was not interviewed; (3) the failure
to discover or interview the witness caused him prejudice; or (4) the failure to present a
known witness or call the witness to the stand resulted in the denial of critical evidence
which caused the petitioner prejudice. Id. Neither the trial court nor this Court can speculate
on what a witness’ testimony might have been if introduced by counsel. Id.




                                              -28-
        Petitioner’s mother did, however, testify at the post-conviction hearing. She testified
that Petitioner was intoxicated and told her that he had killed the victim by accident and that
the gun had a trigger defect. She learned that the victim had died about two weeks later.
When detectives subsequently interviewed her, she told them what Petitioner had told her.
She also told Petitioner’s trial counsel. Trial counsel testified that he met with Petitioner’s
mother prior to trial on “numerous occasions,” but he did not recall her ever telling him
“anything about” what she testified to at the post-conviction hearing. Petitioner testified that
trial counsel told him that his mother would not be called as a witness because the jury would
not have believed her. In its order denying post-conviction relief, the trial court found:

        If Ms. Clark had been called as a witness then she would have a difficult
        time explaining that she knew about the killing and did not report it. Ms[.]
        Clark testified she learned the victim was deceased two weeks later. The
        Court finds that the issue of whether [trial counsel] should have called
        petitioner’s mother, and stepfather, who had a criminal record was a tactical
        decision.

       The trial court apparently credited trial counsel’s testimony over Ms. Clark’s
testimony. Questions concerning the “credibility of the witnesses, the weight and value of
the evidence, and resolutions of conflicts in the evidence are matters entrusted to the trial
judge as the trier of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Although Ms.
Clark testified at the post-conviction hearing that she told trial counsel that Petitioner had
shown up at her home, “completely drunk,” on the night of the murder and told her that he
shot and killed the victim and that it was an accident, she did not report it to anyone until
questioned later by investigators. Trial counsel testified that he met with Petitioner’s mother
on several occasions, and she did not mention that to him. Moreover, we conclude that the
evidence does not preponderate against the trial court’s finding that trial counsel’s decision
not to call Petitioner’s mother as a witness was a tactical decision. Trial counsel made a
determination, after adequate preparation, that whatever relevant and probative testimony
Ms. Clark may have provided would have been discredited by the jury because she is
Petitioner’s mother. Petitioner is not entitled to relief on this issue.

D.     Failure to strike testimony of Connie Lawson Musick

        Petitioner contends that trial counsel was ineffective for failing to move to strike the
testimony of Connie Musick, Petitioner’s sister, based on the State allegedly having
prohibited Ms. Musick from speaking to trial counsel prior to trial. Trial counsel testified
at the post-conviction hearing that he personally attempted to contact Ms. Musick “once or
twice” prior to trial; that he “never spoke to her at all”; that an investigator hired by him
made “several attempts” to contact Ms. Musick, and those attempts were also unsuccessful;

                                              -29-
and that trial counsel “tried to have her testimony excluded at trial” on the basis of “her
unavailability and refusing to speak to [him].” Trial counsel did not raise the issue in the
direct appeal from Petitioner’s convictions because, he testified, Ms. Musick’s testimony at
trial “was not as strong as what it was” at the post-conviction hearing and that she had not
testified at trial that she was “prohibited” from speaking with trial counsel, but that
prosecutors told her that she was not compelled to speak to him.

       In its order, the post-conviction court concluded as follows:

        Given Ms. Lawson [Musick]’s inconsistent explanations as to why she did
        not permit pretrial interviews, the Court finds that Petitioner has failed to
        carry his burden of proving by clear and convincing evidence that the state
        of Tennessee prohibited Ms. Lawson from giving pretrial interviews and
        that [trial counsel] should have raised the issue on his motion for new trial
        and appeal.

        First, we note that Petitioner cannot complain that trial counsel failed to have Ms.
Musick’s testimony excluded because trial counsel did, in fact, seek to exclude her testimony.
Counsel cannot be found deficient solely for receiving an unfavorable ruling. Second, trial
counsel explained his failure to raise this issue in Petitioner’s motion for new trial and on
direct appeal because Ms. Musick’s trial testimony, concerning her unwillingness to speak
to counsel prior to trial, was not as strong as her post-conviction hearing testimony. As
summarized in this Court’s opinion above, Ms. Musick “testified that she refused to speak
with the Defendant’s lawyers in preparation for his case because she had been threatened and
did not know who to trust. [She] conceded that the State’s attorney told her not to speak with
the Defendants’ attorneys.” State v. Smith, 2007 WL 4117603, at *11. We agree with the
post-conviction court’s conclusion that Ms. Musick’s explanations are inconsistent.
Furthermore, Petitioner has failed to establish that had the trial court stricken Ms. Musick’s
testimony at trial, it would have resulted in a different outcome. The strength of the State’s
case against Petitioner did not rest on Ms. Musick’s testimony alone. Most of the
incriminating evidence came from Petitioner’s statements and admissions to police and from
other witnesses. Therefore, Petitioner has not established prejudice. Petitioner is not entitled
to relief on this issue.

E.     Accomplice testimony jury instruction

        Next, Petitioner asserts that trial counsel was ineffective for failing to request a jury
instruction concerning the rule of corroboration of accomplice testimony. The State responds
that the record is incomplete, see Tenn. R. App. P. 24(b), because it does not include the jury
charge at trial. However, Defendant properly supplemented the record on appeal, and the

                                              -30-
record shows that the trial court did not charge the jury regarding corroboration of
accomplice testimony. Furthermore, it appears from the record that trial counsel did not
request the instruction. Therefore, we will address the issue on the merits.

       In its order denying relief, the post-conviction court found that the trial court
“correctly charged the jury as to the law in the case. The petitioner was not convicted solely
on the testimony of accomplices. The petitioner gave a detailed statement to T.B.I. Agent
Chad Smith on August 20, 2003. . . .”

       Regarding the rule of corroboration, our Supreme Court has stated:

         The rule of corroboration as applied and used in this State is that there must
         be some evidence independent of the testimony of the accomplice. The
         corroborating evidence must connect, or tend to connect the defendant with
         the commission of the crime charged; and, furthermore, the tendency of the
         corroborative evidence to connect the defendant must be independent of any
         testimony of the accomplice. The corroborative evidence must of its own
         force, independently of the accomplice’s testimony, tend to connect the
         defendant with the commission of the crime.

Sherrill v. State, 204 Tenn. 427, 321 S.W.2d 811, 815 (1959). “In short, the evidence must
confirm in some manner that (a) a crime has been committed and (b) the accused committed
the crime.” State v. Griffis, 964 S.W.2d 577, 589 (Tenn. Crim. App. 1997).

       Petitioner acknowledges that neither he nor any of his co-defendants testified at trial;
however, Petitioner asserts, his co-defendants gave incriminating statements that were
admitted at trial. Petitioner also asserts that the trial court should have instructed the jury on
corroboration of accomplice testimony in light of the testimony of Danielle Epps, Michael
Brassfield, and Tim Johnson, who were also charged with crimes stemming from the same
incident and who gave damaging testimony against Petitioner at trial. We agree with
Petitioner that the trial court should have instructed the jury on corroboration of accomplice
testimony and that trial counsel was deficient for failing to request the instruction.
Notwithstanding trial counsel’s deficient performance for failing to request the instruction,
however, Petitioner has failed to show how he was prejudiced as a result of counsel’s
deficient performance. There was overwhelming corroborating evidence at trial, including
Petitioner’s own statements that he made in the backseat of the police car and a detailed
statement to law enforcement. State v. Smith, 2007 WL 4117603, at *4-5. Additionally, law
enforcement investigation corroborated Petitioner’s confession. Id. We conclude that
Petitioner cannot show that he was prejudiced by trial counsel’s failure to request a jury



                                              -31-
instruction on corroboration of accomplice testimony. Petitioner is not entitled to relief on
this issue.

F.     Prior bad acts jury instruction

        Petitioner asserts that trial counsel was ineffective for failing to request a limiting
instruction regarding the prior bad acts that he referred to during his recorded conversation
with his co-defendant. It does not appear from the record that the trial court gave the jury
a limiting instruction as to its consideration of evidence of Petitioner’s prior bad acts.

       The evidence at trial showed that the recorded conversation between Petitioner and
his co-defendant Jarnigan took place while a search warrant was being executed on
Petitioner’s home. In the recorded conversation, Petitioner references scales and drugs as
being the object of the search warrant. The record on appeal shows that trial counsel sought
to exclude those references and other evidence of “drug activity” prior to trial.

       Trial counsel testified at the post-conviction hearing that he did not request a limiting
instruction from the trial court as to the jury’s consideration of the prior bad acts because,

        the second you do that they get to hear about the prior bad acts again and
        again; and the instructions were very clear as to what they could consider
        and not; and having to repeat it to them, the same acts, three or four times
        right before they go to deliberate, I thought was a terrible idea.

       As we have already noted in this opinion, this Court considered in the opinion on
direct appeal the admissibility of the tape containing references to drugs and drug
paraphernalia and the fact that Petitioner was on parole. See State v. Smith, 2007 WL
4117603, at *32. We concluded that the evidence was admissible for a purpose other than
to show action in conformity with a character trait, that purpose being Petitioner’s guilty
knowledge.

       The post-conviction court cited this Court’s opinion in its order denying relief.
Whether counsel should have requested a limiting instruction to the jury, however, is not an
issue of admissibility, but rather a question of trial strategy. We have already noted that this
Court affords deference to the tactical decisions of trial counsel in reviewing claims of
ineffective assistance of counsel. Petitioner is not entitled to the benefit of hindsight.
Counsel considered requesting such a jury instruction and determined that the effect of the
instruction would have been to cause more negative influence on the jury than had the jury
just heard the proof without the instruction. Moreover, Petitioner has not established how
he was prejudiced. Petitioner is not entitled to relief on this issue.

                                              -32-
G.     Intoxication defense

       Petitioner asserts that trial counsel was ineffective for failing to argue or present
intoxication as a defense. We note that Petitioner did not question trial counsel about an
intoxication defense at the post-conviction hearing. Petitioner testified at the hearing that he
was intoxicated at the time of the homicide but that trial counsel never inquired, prior to trial,
about this intoxication. Petitioner also testified that trial counsel should have asserted
intoxication as a defense.

      The State responds that the evidence at trial was sufficient to support the jury’s
conclusion that the murder was premeditated, and therefore, Petitioner has not shown that
he was prejudiced by counsel’s alleged deficiency. In its order denying relief, the post-
conviction court found:

         The facts in this case are such that alleging the defense of intoxication
         would not make any difference. The petitioner’s statement was detailed
         enough that he explained all the events surrounding the shooting. He
         explained exactly what he was thinking about “needing money and not
         wanting to sell drugs” at the time of the shooting. After the shooting, he
         had the ability to remember to retrieve the gun. All of the foregoing
         circumstances establish that petitione[r] possessed the required culpable
         mental state necessary for the offense of first degree murder. The Court
         finds that petitioner has failed to carry his burden in establishing
         intoxication as a defense by clear and convincing evidence.

         Evidence of a defendant’s intoxication is relevant to negate a culpable mental state
of a charged offense. See Tenn. Code Ann. § 39–11–503(a). While there was evidence at
trial that Petitioner had been drinking and using cocaine on the day of the murder, there is
no evidence that Petitioner was so intoxicated that he was incapable of forming
premeditation. As we concluded in the direct appeal, there was more than sufficient evidence
at trial of premeditation:

         Defendant Smith told police that he accepted money and drugs in exchange
         for killing the victim. He was given, and accepted, a pistol to commit this
         crime. He discussed plans to kill the victim with multiple people, including
         the victim’s ex-girlfriend, whom he believed could lure the victim out of the
         victim’s house. Defendant Smith used drugs with the victim, took the
         victim on a walk, and then, as they were back to back urinating, he turned
         and shot the victim, who was unarmed, in the back of the head. Although



                                              -33-
        Defendant Smith claims that he changed his mind at the last second, but the
        gun fired anyway, the jury rejected this contention.

State v. Smith, 2007 WL 4117603, at *17.

       We cannot conclude that counsel was deficient for failing to assert intoxication as a
defense. Furthermore, we agree with the State that Petitioner has failed to establish he was
prejudiced by counsel’s alleged deficiency. Petitioner presented no proof at the post-
conviction hearing that would establish that counsel’s failure to assert the defense was
prejudicial. He and his mother both testified that he was intoxicated, but no other evidence
was presented concerning this issue. We cannot say that counsel’s failure to pursue
intoxication as a defense more probably than not deprived Defendant of a fair trial. See
Tidwell v. State, 922 S.W.2d 497, 502 (Tenn. 1996). Petitioner is not entitled to relief on this
issue.

H.     Improper comments by prosecutor

      Petitioner asserts that trial counsel was ineffective for failing to object to statements
made by the prosecutor during voir dire and closing argument. He argues that the
prosecutor’s statements were “an attempt to credulize [sic] the prosecution’s witnesses and
case while demoralizing and discrediting the defendants.”

        One of the statements about which Petitioner complains was made by the prosecutor
during voir dire, “What I am trying to get across is the people like ourselves are not going
to be in that element; that in order for us to get witnesses to the crime we have to go into the
element that the defendant is in and get his friends and associates as witnesses.” When
questioned about the prosecutor’s statement, trial counsel testified at the post-conviction
hearing, “I don’t recall that specifically but I am sure that is correct. Any time informants
are used in these cases in about every trial I’ve had the state has that same paragraph, the
statement.” Trial counsel testified, “I think he was talking about everyone in general. I
didn’t think he was trying to put himself in the shoes of the jury, no.”

       “The ultimate goal of voir dire is to [e]nsure that jurors are competent, unbiased, and
impartial.” State v. Cazes, 875 S.W.2d 253, 262 (Tenn. 1994). Therefore, a trial court “shall
permit the parties to ask questions for the purpose of discovering bases for challenge for
cause and intelligently exercising peremptory challenges.” Tenn. R. Crim. P. 24(b)(1). The
State argues that, in the context of the statements, the prosecutor was explaining to the jury
that some of the State’s witnesses would come from the criminal milieu. The State submits
the prosecutor’s statements were proper “because the prosecution had to ensure that the
potential members of the jury could look past the prior acts of the State’s witnesses and

                                              -34-
review the evidence fairly.” We agree with the State. Trial counsel’s failure to object to the
statements was not deficient performance. Furthermore, Petitioner presented no proof at the
post-conviction hearing that he was prejudiced by counsel’s failure to object. Petitioner is
not entitled to relief on this claim.

      Petitioner also complains of several statements made by the prosecutor during closing
argument. Specifically, Petitioner cites, among others, the following statement: “If our
system of justice is going to continue to operate here and this community be as great as it is
and as strong as it is, these individuals need to go to prison for the rest of their life.”
However, Petitioner did not question trial counsel about his failure to object to any
statements of the prosecutor during closing arguments.

       This Court has considered whether trial counsel’s failure to object during a closing
argument is generally sufficient for a showing of ineffective assistance of counsel. See
Gregory Paul Lance v. State, No. M2005–01765–CCA–R3–PC, 2006 WL 2380619, at *6
(Tenn. Crim. App., Nashville, Aug. 16, 2006), perm. to app. denied, (Tenn., Dec. 18, 2006).
In Lance, this Court held that:

        [b]ecause the reviewing court must indulge a strong presumption that the
        conduct falls within the range of reasonable professional assistance and may
        not second-guess the tactical and strategic choices made by counsel unless
        those choices were uninformed because of inadequate preparation, it is
        highly unlikely that [the petitioner will succeed] in meeting either the
        deficiency or the prejudice prong of the ineffective assistance of counsel
        claim based on trial counsel’s failure to object to the improper closing
        argument.

Id. at *6 (citations omitted); see Strickland, 466 U.S. at 690. We recognize that the decisions
of a trial attorney as to whether to object to opposing counsel’s arguments are often primarily
tactical decisions.

       We note that “‘prosecutors should exercise extreme caution when making any
statement referring to the community interests of the jurors.’” See State v. Pulliam, 950
S.W.2d 360, 368 (Tenn. Crim. App. 1996) (quoting United States v. Solivan, 937 F.2d 1146,
1154 (6th Cir. 1991)). When a prosecutor has engaged in improper conduct, the test for
determining whether there is reversible error is “whether the impropriety ‘affected the verdict
to the prejudice of the defendant.’” State v. Bigbee, 885 S.W.2d 797, 809 (Tenn. 1994)
(quoting Harrington v. State, 215 Tenn. 338, 385 S.W.2d 758, 759 (1965)). In making this
determination, we must consider: (1) the conduct complained of viewed in the light of the
facts and circumstances of the case; (2) the curative measures undertaken by the court and

                                             -35-
the prosecution; (3) the intent of the prosecutor in making the improper arguments; (4) the
cumulative effect of the improper conduct and any other errors in the record; and (5) the
relative strength and weakness of the case. Id. (citing State v. Buck, 670 S.W.2d 600, 609
(Tenn. 1984); Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)).

        We believe that the prosecutor’s statement was improper in that it seems to suggest
that the jurors focus on the interests of the community rather than on the defendants’ guilt.
However, we do not find that the prosecutor’s argument caused prejudice to Petitioner which
affected the verdict in this case. The statements complained of are insignificant in light of
the facts and circumstances of the case; the court did not undertake curative measures
because trial counsel did not object; the prosecutor intended to persuade the jury to convict
Petitioner; there was no significant cumulative effect of the improper comment; and the
State’s case against Petitioner was strong. Petitioner has not shown that counsel’s failure
to object to the prosecutor’s argument prejudiced him. Petitioner is not entitled to relief on
this claim.

Hearsay testimony at post-conviction hearing

        Finally, Petitioner contends that the post-conviction court erred by excluding
testimony of Petitioner’s mother, Ms. Clark, about statements she heard the prosecutor make
to Petitioner’s sister, Ms. Musick, during a meeting prior to Petitioner’s trial.

       At the post-conviction hearing, Petitioner attempted to question his mother, Ms. Clark,
about a meeting between the prosecutor and Petitioner’s sister, a witness for the State, at
which Ms. Clark was present. Petitioner’s counsel asked Ms. Clark, “What, if anything,
instructions, did you hear the attorney general give your daughter?” The post-conviction
court sustained the State’s objection on the basis of hearsay.

        Petitioner asserts that the trial court erred and relies on the Tennessee Supreme
Court’s opinion in Plyant v. State, 263 S.W.3d 854 (Tenn. 2008). In Plyant, the petitioner
claimed that counsel was ineffective for failing to present proof at trial that another
individual, Ms. Davis, had allegedly confessed to the crime for which the petitioner was on
trial. Id. at 869. At the post-conviction hearing, the petitioner attempted to call several
witnesses to whom Ms. Davis had allegedly confessed. Id. The post-conviction court
refused to allow the testimony of those witnesses, ruling that it was hearsay. Our supreme
court concluded that the post-conviction court abused its discretion by not allowing the
testimony because the testimony was not offered for the truth of the matter asserted, see
Tenn. R. Evid. 801(c), but rather to show that the petitioner received ineffective assistance
of counsel. Plyant, 263 S.W.3d at 870.



                                             -36-
       While it may have been error for the post-conviction court to sustain the State’s
hearsay objection, we cannot reach that decision because Petitioner did not make an offer of
proof of the testimony he sought to elicit from Ms. Clark. See Tenn. R. Evid. 103. We are
unable to speculate as to what Ms. Clark’s testimony would have been, had the State not
objected. Accordingly, we cannot conclude that the trial court erred.

                                     CONCLUSION

       Based on the foregoing, the judgment of the post-conviction court is affirmed.


                                                   _________________________________
                                                   THOMAS T. WOODALL, JUDGE




                                            -37-